Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al (Applicants’ admission prior art, Pub. No. US 2019/0279079) in view of Tay (Pub. No. US 2003/0085402).
	As per independent claim 1, Sim et al disclose, e.g., Figs. 1& 3, paras. [0008], [0023]-[0024], [0074], & [0076] and claim 1, the invention substantially as claimed, including: 
Claim 1. An apparatus, comprising: 
a memory device comprising a plurality of memory cells (paras. [0023]-[0024] multi-bit synapse array 110 and claim 1), wherein the plurality of memory cells are each configured to store data comprising (para. [0009] implies multi-bit synapse array 110 stores data in analog format and claim 1); and 
an analog to digital converter (Fig. 3, analog to digital converter 320, para. [0074] and claim 1) coupled to the memory device, wherein the analog to digital converter is configured to convert the 
It is noted that Sim et al do not do not specifically detail the claimed “store data comprising a bit string in an analog format”; however, the feature is old and well known in the art, e.g., see Tay, para. [0045] for storing data comprising a bit string in an analog format.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tay’ s feature in Sim et al because the proposed device is a neuromorphic system having the “store data comprising bit string in an analog format” as claimed.
	As per dependent claims 2-4, the claims detail various formats.  The “formats” are and well known in the art.
	As per dependent claim 5, the detailed feature is obvious to a person having ordinary skill in the art.
	As per dependent claim 6, the “controller” is obvious to a person having ordinary skill in the art.
	 As per dependent claim 7, the detailed feature is obvious to a person having ordinary skill in the art.  
	As per dependent claim 8, the “controller” is obvious to a person having ordinary skill in the art. 
 
3.	Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heliot et al (Applicants’ admission prior art, Pub. No. US 2013/0144821) in view of Tay (Pub. No. US 2003/0085402).
	As per independent claim 9, Heliot et al disclose, e.g., Figs. 3 & 6, paras. [0003]-[0004], [0007], [0009], [0020]-[0025], [0047] & [0053] and claim 7, the invention substantially as claimed, including: 
Claim 9. A method, comprising: 
receiving, at a memory device (Fig. 3, paras. [0020]-[0024] and claim 7,”[programmable] memory”) , data comprising a (paras. [0020]-[0024] and claim 7, digital datum) that supports arithmetic operations to a particular level of precision; 
converting, via a digital to analog converter (paras. [0025] and claim 7), the data to a second format that is an analog format (paras. [0025] and claim 7, provide analog data); 
writing the data in the second format in a memory cell of the memory device (paras. [0047]-[0024] and claim 7,digital input in ”digital look-up table” and provide analog output); and
 	performing an operation (Fig. 6 & paras. [0053], using the output of DAC) using the data written to the memory cell resulting in additional data in the second format. 
It is noted that Heliot et al do not do not specifically detail the claimed “store data comprising a bit string in a first format”; however, the feature is old and well known in the art, e.g., see Tay, para. [0045] for storing data comprising a bit string in an analog/first format.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tay’ s feature in Heliot et al because the proposed device is a neuromorphic system having the “store data comprising bit string in a first format” as claimed.
	As per dependent claims 10-16, the detailed feature is obvious to a person having ordinary skill in the art.
Due to the similarity of claims17-22 to claims 9-16, they are rejected under a similar rationale.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182